Executed Version REVOLVING CREDIT AGREEMENT dated as of March 13, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, THE BANKS LISTED HEREIN, THE BANK OF NOVA SCOTIA, as Administrative Agent, THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent, and DEUTSCHE BANK SECURITIES INC., UBS LOAN FINANCE LLC and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Co-Documentation Agents THE BANK OF NOVA SCOTIA and GREENWICH CAPITAL MARKETS, INC. D/B/A RBS GREENWICH CAPITAL, as Co-Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS Section 1.01.Definitions 1 Section 1.02.Accounting Terms and Determinations 14 Section 1.03.Types of Borrowings 14 ARTICLE 2 THE CREDITS Section 2.01.Commitments to Lend 14 Section 2.02.Notice of Committed Borrowings 15 Section 2.03.Money Market Borrowings 15 Section 2.04.Notice to Banks; Funding of Loans 19 Section 2.05.Notes 20 Section 2.06.Maturity of Loans 21 Section 2.07.Interest Rates 21 Section 2.08.Method of Electing Interest Rates 23 Section 2.09.Fees 24 Section 2.10.Optional Termination or Reduction of Commitments 25 Section 2.11.Mandatory Termination of Commitments 25 Section 2.12.Optional Prepayments 25 Section 2.13.General Provisions as to Payments 25 Section 2.14.Funding Losses 26 Section 2.15.Computation of Interest and Fees 26 Section 2.16.Withholding Tax Exemption 26 Section 2.17.Increase of Commitments 27 Section 2.18.Replacement of Banks 28 Section 2.19Defaulting Banks 30 ARTICLE 3 CONDITIONS Section 3.01.Effectiveness 31 Section 3.02Prior Credit Agreement 32 Section 3.03.Borrowings 32 ARTICLE 4 REPRESENTATIONS AND WARRANTIES Section 4.01.Corporate Existence, Power and Authority 33 Section 4.02.Financial Statements 34 Section 4.03.Litigation 35 i Section 4.04.Governmental Authorizations 35 Section 4.05.Members’ Subordinated Certificates 35 Section 4.06.No Violation of Agreements 35 Section 4.07.No Event of Default under the Indentures 36 Section 4.08.Compliance with ERISA 36 Section 4.09.Compliance with Other Laws 36 Section 4.10.Tax Status 37 Section 4.11.Investment Company Act 37 Section 4.12.Disclosure 37 Section 4.13.Subsidiaries 37 Section 4.14.Environmental Matters 37 ARTICLE 5 COVENANTS Section 5.01.Corporate Existence 38 Section 5.02.Disposition of Assets, Merger Character of Business, etc 38 Section 5.03.Financial Information 38 Section 5.04.Default Certificates 40 Section 5.05.Notice of Litigation, Legislative Developments and Defaults 41 Section 5.06.ERISA 42 Section 5.07.Payment of Charges 42 Section 5.08.Inspection of Books and Assets 42 Section 5.09.Indebtedness 42 Section 5.10.Liens 43 Section 5.11.Maintenance of Insurance 44 Section 5.12.Subsidiaries and Joint Ventures 44 Section 5.13.Minimum TIER 45 Section 5.14.Retirement of Patronage Capital 46 Section 5.15.Use of Proceeds 46 ARTICLE 6 DEFAULTS Section 6.01.Events of Defaults 46 Section 6.02.Notice of Default 48 ARTICLE 7 THE ADMINISTRATIVE AGENT Section 7.01.Appointment and Authorization 49 Section 7.02.Administrative Agent and Affliates 49 Section 7.03.Action by Admininstrative Agent 49 Section 7.04.Consultation with Experts 49 Section 7.05.Liability of Administrative Agent 49 Section 7.06.Indemnification 50 Section 7.07.Credit Decision 50 Section 7.08.Successor Admininstrative Agent 50 ii Section 7.09.Co-Documentation Agents And Syndication Agent Not Liable 50 ARTICLE 8 CHANGE IN CIRCUMSTANCES Section 8.01.Basis for Determininig Interest Rate Inadequate of Unfair 51 Section 8.02Illegality 51 Section 8.03Increased Cost and Reduced Return 52 Section 8.04Base Rate Loans Substituted for Affected Euro-Dollar Loans 54 ARTICLE 9 MISCELLANEOUS Section 9.01.Notices 54 Section 9.02.No Waivers 55 Section 9.03.Expenses; Documentary Taxes; Indemnification 55 Section 9.04.Sharing of Set-offs 56 Section 9.05.Amendments and Waivers 56 Section 9.06.Successors and Assigns 57 Section 9.07.Collateral 59 Section 9.08.Governing Law 59 Section 9.09.Counterparts; Integration 60 Section 9.10.Several Obligations 60 Section 9.11.Severability 60 Section 9.12.Confidentiality 60 Section 9.13.WAIVER OF JURY TRIAL 61 Section 9.14.USA Patriot Act 61 Section 9.15.ICC Transactions 61 iii Schedules Agent Schedule Commitment Schedule Pricing Schedule Schedule 5.03 (a) Non-GAAP Subsidiaries Schedule 9.15 ICC Transactions Exhibits Exhibit A -Form of Note Exhibit B-1 and Exhibit B-2 -Forms of RUS Guarantee Exhibit C -Money Market Quote Request Exhibit D -Invitation for Money Market Quotes Exhibit E -Money Market Quote Exhibit F - Opinion of General Counsel for the Borrower Annex A -Legal Actions Annex B -Subsidiaries and Joint Ventures Exhibit G -Assignements and Assumption Request iv REVOLVING CREDIT AGREEMENT REVOLVING CREDIT AGREEMENT dated as of March 13, 2009, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a not-for-profit cooperative association incorporated under the laws of the District of Columbia, as Borrower, the BANKS listed on the signature pages hereof, THE BANK OF NOVA SCOTIA, as Administrative Agent, THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent, and DEUTSCHE BANK SECURITIES INC., UBS LOAN FINANCE LLC and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Co-Documentation Agents. The parties hereto agree as follows: ARTICLE 1 Definitions Section 1.01.Definitions.The following terms, as used herein, have the following meanings: “1972 Indenture” means the Seventeenth Supplemental Indenture dated as of March 1, 1987, amending and restating in full the Indenture dated as of December 1, 1972, by and between the Borrower and U.S. Bank Trust National Association, as trustee, as amended and supplemented from time to time, providing for the issuance in series of certain collateral trust bonds of the Borrower. “1994 Indenture” means the
